—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 20, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant’s job responsibilities included the operation of furnaces used to harden and temper automotive parts. He was discharged after failing to operate one of the furnaces according to the employer’s established procedures, resulting in damage to the parts being treated. Claimant had received repeated warnings for similar infractions, the most recent of which had been issued one week earlier. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits on the ground that his employment was terminated due to misconduct.
Substantial evidence supports the Board’s decision finding that claimant engaged in disqualifying misconduct based upon his disregard of the employer’s established procedures, a lapse that was detrimental to the employer’s interests (see Matter of Gibson [Commissioner of Labor], 250 AD2d 906 [1998]). This is particularly true in cases such as the instant matter, where claimant was repeatedly warned regarding similar infractions {see Matter of Sheehan [Commissioner of Labor], 268 AD2d 856 [2000]; Matter of Forde [Commissioner of Labor], 253 AD2d 925 [1998]). Although claimant attempts to excuse his misconduct by attributing it to medical and personal problems including diabetes, depression and emotional stress, he failed to produce any documentation, medical or otherwise, to support this assertion (see Matter ofHarpule [Sweeney], 241 AD2d 610 [1997]). The remaining issues raised herein have been reviewed and found to be without merit.
*632Peters, J.P., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.